Exhibit 10.2

 

EXECUTION VERSION

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT is entered into this 27th day of November, 2016
(this “Subscription Agreement”), by and between Centennial Resource
Development, Inc., a Delaware corporation (the “Company”), and Riverstone
Silverback Holdings, L.P. (“Subscriber”).

 

WHEREAS, SB RS Holdings, LLC, a Delaware limited liability company (“SB RS
Holdings”), has entered into that certain Purchase and Sale Agreement, dated as
of November 21, 2016 (the “Purchase Agreement”), pursuant to which SB RS
Holdings will acquire certain assets (the “Transferred Property”) from
Silverback Exploration, LLC and Silverback Operating, LLC, each a Delaware
limited liability company (collectively “Silverback”), on the terms and subject
to the conditions set forth therein;

 

WHEREAS, pursuant to Section 11.5 of the Purchase Agreement, SB RS Holdings has
the right to assign (the “Assignment”) all of its rights and obligations under
the Purchase Agreement to Centennial Resource Production, LLC, a controlled
subsidiary of the Company (the “Purchaser”), and the Purchaser, upon such
Assignment, would acquire the Transferred Property instead of SB RS Holdings, on
the terms and subject to the conditions set forth therein (the “Transaction”);

 

WHEREAS, SB RS Holdings, Riverstone Capital Services LLC, the Company and the
Purchaser have entered into that certain Agreement to Assign, dated as of
November 27, 2016 (the “Agreement to Assign”), pursuant to which SB RS Holdings
has agreed to make the Assignment, and the Purchaser has agreed to accept the
Assignment, on the terms and subject to the conditions set forth therein;

 

WHEREAS, to finance a portion of the Transaction, Subscriber desires to
subscribe for and purchase from the Company (a) an aggregate of approximately
$400 million in (i) shares (the “Class A Acquired Shares”) of the Company’s
Class A common stock, par value $0.0001 per share (the “Class A Common Stock”),
at a purchase price of $14.54 per share, subject to adjustment under
Section 1(c) below, and (ii) shares (the “Series B Acquired Shares”) of the
Company’s convertible Series B Preferred Stock, par value $0.0001 per share (the
“Series B Preferred Stock”), at a purchase price of $ 3,635.00 per share (or
$14.54 per share on an as-converted basis), subject to adjustment under
Section 1(c) below, and (b) at Subscriber’s election after consultation with the
Company, up to an additional approximately $100 million in additional shares of
Class A Common Stock and/or Series B Preferred Stock, as mutually agreed by
Subscriber and the Company, at the respective purchase prices set forth in
clause (a) above (the “Additional Acquired Shares” and, together with the
Class A Acquired Shares and the Series B Acquired Shares, the “Acquired Shares”;
and as used herein, unless the context otherwise requires, Class A Acquired
Shares, Series B Acquired Shares and Acquired Shares shall be deemed to refer to
and include the Conversion Shares (as defined below)), or, with respect to all
such Acquired Shares, the aggregate amount set forth on Subscriber’s signature
page hereto (the “Purchase Price”), such allocation between Class A Acquired
Shares and Class B Acquired Shares and the final number of Additional Acquired
Shares to be determined in accordance with Section 1 below, and the Company
desires to issue and sell to Subscriber the Acquired Shares in

 

--------------------------------------------------------------------------------


 

consideration of the payment of the Purchase Price by or on behalf of Subscriber
to the Company on or prior to the Closing Date (as defined below);

 

WHEREAS, the Series B Preferred Stock will have the terms set forth on Annex B
hereto, including the automatic conversion of the Series B Preferred Stock into
shares of Class A Common Stock on a 250-for-one basis, subject to adjustment as
provided therein, upon approval by the stockholders of the Company of the
issuance of such shares of Class A Common Stock, as required by the rules of The
NASDAQ Capital Market (“NASDAQ”); and

 

WHEREAS, the Company may, but is not obligated to, finance any of the remaining
portion of the purchase price for the Transaction (the “Remaining Purchase
Price”) by issuing additional shares of its common stock or preferred stock
pursuant to subscription agreements substantially similar to this Subscription
Agreement (any such agreements, the “Other Subscription Agreements”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1.                                      Subscription.

 

a.                                      Subject to the terms and conditions
hereof, Subscriber hereby agrees to subscribe for and purchase, and the Company
hereby agrees to issue and sell to Subscriber, upon the payment of the Purchase
Price, the Acquired Shares (such subscription and issuance, the “Subscription”).

 

b.                                      On or prior to the date on which any
Other Subscription Agreement, if any, is entered into, after consultation with
the Company, Subscriber shall notify the Company of the number of Additional
Acquired Shares constituting “Acquired Shares” hereunder that Subscriber shall
elect and be obligated to purchase on the Closing Date as provided herein, which
notice shall include the allocation of Class A Acquired Shares and Series B
Acquired Shares constituting the “Acquired Shares” (including the Additional
Acquired Shares) to be purchased hereunder (the “Total Acquired Shares”);
provided  that the maximum number of Class A Acquired Shares to be purchased
hereunder (the “Maximum Share Number”), together with any additional shares of
Class A Common Stock to be issued by the Company pursuant to all Other
Subscription Agreements, if any, in the aggregate, does not exceed 19.9% of the
Company’s outstanding shares of Class A Common Stock and Class C Common Stock
(as defined below), on a combined basis, on the date hereof, and, to the extent
the Maximum Share Number would be exceeded by issuing all Acquired Shares as
shares of Class A Common Stock, Subscriber shall instead be obligated to
purchase, and the Company shall be obligated to issue to Subscriber, that number
of Series B Acquired Shares that, together with the number of Class A Acquired
Shares to be purchased hereunder, equals the number of Total Acquired Shares to
be purchased hereunder.  At such time, Subscriber and the Company shall update
and amend Subscriber’s signature page hereto to reflect the number of Acquired
Shares to be purchased, and the aggregate Purchase Price to be paid, on the
Closing Date as provided herein.

 

2

--------------------------------------------------------------------------------


 

c.                                       Notwithstanding anything to the
contrary set forth herein, if the Company determines to finance any portion of
the Remaining Purchase Price by issuing additional shares of its common stock or
preferred stock to one or more additional purchasers (the “Other Purchasers”)
pursuant to any Other Subscription Agreement or otherwise at a price per share
less than the Purchase Price payable by Subscriber hereunder, then Subscriber’s
Purchase Price shall be reduced to equal the lowest per share purchase price to
be paid by any such Other Purchaser (including on an as-converted basis for any
shares of Series B Preferred Stock).

 

2.                                      Closing.

 

a.                                      The closing of the Subscription
contemplated hereby (the “Closing”) is contingent upon the substantially
concurrent consummation of the Transaction and shall occur immediately prior
thereto.  The Closing and the closing of the Transaction shall occur on
December 30, 2016, subject to extension upon five (5) business days’ prior
written notice to Subscriber (such date, including as so extended, the “Closing
Date”).  At least three (3) business days prior to the Closing Date, Subscriber
shall deliver to the Company, to be held in escrow until the Closing, the
Purchase Price for the Acquired Shares by wire transfer of U.S. dollars in
immediately available funds to the account specified by the Company in Annex B
hereto.  Immediately prior to the closing of the Transaction on the Closing
Date, (a) the Purchase Price shall be released from escrow automatically and
without further action by the Company or Subscriber, and (b) upon such release,
the Company shall deliver to Subscriber (i) the Acquired Shares in book entry
form, free and clear of any liens or other restrictions whatsoever (other than
those arising under state or federal securities laws), in the name of
Subscriber  (or its nominee in accordance with its delivery instructions) or to
a custodian designated by Subscriber, as applicable, and (ii) written notice
from the Company or its transfer agent evidencing the issuance to Subscriber of
the Acquired Shares on and as of the Closing Date.  In the event the Closing
does not occur on the Closing Date, the Company shall promptly (but not later
than one (1) business day thereafter) return the Purchase Price to Subscriber.

 

b.                                      The Closing shall be subject to the
conditions that, on the Closing Date:

 

(i)                                     no suspension of the qualification of
the Acquired Shares for offering or sale or trading in any jurisdiction, or
initiation or threatening of any proceedings for any of such purposes, shall
have occurred;

 

(ii)                                  all representations and warranties of the
Company and Subscriber contained in this Subscription Agreement shall be true
and correct in all material respects (other than representations and warranties
that are qualified as to materiality or Material Adverse Effect (as defined
herein), which representations and warranties shall be true in all respects) at
and as of the Closing Date, and consummation of the Closing shall constitute a
reaffirmation by each of the Company and Subscriber of each of the
representations, warranties and agreements of each such party contained in this
Subscription Agreement as of the Closing Date, but in each case without giving
effect to consummation of the Transaction;

 

(iii)                               the Company shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Subscription Agreement to be performed, satisfied or
complied with by it at or prior to the Closing;

 

3

--------------------------------------------------------------------------------


 

(iv)                              the Company shall have obtained approval of
the NASDAQ to list the Acquired Shares (other than the Series B Acquired
Shares), subject to official notice of issuance;

 

(v)                                 the Company shall have filed the Certificate
of Designation relating to the Series B Preferred Stock with the State of
Delaware;

 

(vi)                              no governmental authority shall have enacted,
issued, promulgated, enforced or entered any judgment, order, law, rule or
regulation (whether temporary, preliminary or permanent) which is then in effect
and has the effect of making consummation of the transactions contemplated
hereby illegal or otherwise restraining or prohibiting consummation of the
transactions contemplated hereby, and no governmental authority shall have
instituted or threatened in writing a proceeding seeking to impose any such
restraint or prohibition;

 

(vii)                           the Company shall have received proceeds from
debt or equity financings on terms satisfactory to the Company that, together
with the proceeds from the sale of the Acquired Shares hereunder, will be
sufficient for the Company to pay the purchase price for the Transaction
pursuant to the Purchase Agreement and the Assignment on the Closing Date;

 

(viii)                        the Transaction shall be consummated substantially
concurrently with the Closing in accordance with the terms of the Purchase
Agreement.

 

c.                                       At the Closing, the parties hereto
shall execute and deliver such additional documents and take such additional
actions as the parties reasonably may deem to be practical and necessary in
order to consummate the Subscription as contemplated by this Subscription
Agreement.

 

3.                                      Company Representations and Warranties. 
The Company represents and warrants that:

 

a.                                      Each of the Company and its
subsidiaries, including the Purchaser, has been duly incorporated and is validly
existing as a corporation or limited liability company in good standing under
the laws of the State of Delaware, with corporate or limited liability company
power and authority, as applicable, to (i) own, lease and operate its properties
and conduct its business as presently conducted and (ii) with respect to the
Company, to enter into, deliver and perform its obligations under this
Subscription Agreement.  The Company and each of its subsidiaries is duly
qualified and in good standing to do business in each jurisdiction in which the
business it is conducting, or the operation, ownership or leasing of its
properties, makes such qualification necessary, other than where the failure to
be duly incorporated, validly existing, or to so qualify or be in good standing
has not had and would not be reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect.

 

b.                                      The Acquired Shares have been duly
authorized and, when issued and delivered to Subscriber against full payment
therefor in accordance with the terms of this Subscription Agreement, the
Acquired Shares will be validly issued, fully paid and non-assessable and will
not have been issued in violation of or subject to any preemptive or similar
rights created under the Company’s second amended and restated certificate of
incorporation, under the Delaware General Corporation Law.

 

4

--------------------------------------------------------------------------------


 

c.                                       The shares of Class A Common Stock
issuable upon conversion of the Series B Preferred Stock (the “Conversion
Shares”) have been duly authorized and, when issued and delivered to Subscriber
against full payment therefor in accordance with the terms thereof, will be
validly issued, fully paid and non-assessable and will not have been issued in
violation of or subject to any preemptive or similar rights created under the
Company’s second amended and restated certificate of incorporation, under the
Delaware General Corporation Law.

 

d.                                      The Conversion Shares have been reserved
for issuance upon conversion of the Series B Preferred Stock in accordance with
the terms thereof.

 

e.                                       There are no securities or instruments
issued by or to which the Company is a party containing anti-dilution or similar
provisions that will be triggered by the issuance of (i) the Acquired Shares, or
(ii) the shares to be issued pursuant to any Other Subscription Agreement.

 

f.                                        This Subscription Agreement has been
duly authorized, executed and delivered by the Company and is enforceable
against it in accordance with its terms, except as may be limited or otherwise
affected by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws relating to or affecting the rights of creditors
generally, and (ii) principles of equity, whether considered at law or equity.

 

g.                                       The execution and delivery of this
Subscription Agreement, the issuance and sale of the Acquired Shares and the
compliance by the Company with all of the provisions of this Subscription
Agreement and the consummation of the transactions contemplated herein will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of the Company pursuant to the terms of (i) any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
the Company or any of its subsidiaries is a party or by which the Company or any
of its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, which would reasonably be
expected to have a material adverse effect on the business, properties,
financial condition, stockholders’ equity or results of operations of the
Company and its subsidiaries, taken as a whole (a “Material Adverse Effect”), or
materially affect the validity of the Acquired Shares or the legal authority of
the Company to comply in all material respects with the terms of this
Subscription Agreement; (ii) the organizational documents of the Company or any
of its subsidiaries; or (iii) any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over the Company, any of its subsidiaries or any of their
respective properties that, in the case of clauses (i) and (iii), would
reasonably be expected to have a Material Adverse Effect or affect the validity
of the Acquired Shares or the legal authority of the Company to comply in all
material respects with this Subscription Agreement.

 

h.                                      The Company is not in default or
violation (and no event has occurred which, with notice or the lapse of time or
both, would constitute a default or violation) of any term, condition or
provision of (i) the organizational documents of the Company or any of its
subsidiaries, (ii) any loan or credit agreement, note, bond, mortgage,
indenture, lease or other agreement, permit, franchise or license to which the
Company or any of its subsidiaries is now a

 

5

--------------------------------------------------------------------------------


 

party or by which the Company’s or any of its subsidiaries’ properties or assets
are bound or (iii) any statute or any judgment, order, rule or regulation of any
court or governmental agency or body, domestic or foreign, having jurisdiction
over the Company, any of its subsidiaries or any of their respective properties,
except, in the case of clauses (ii) and (iii), for defaults or violations that
have not had and would not be reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect.

 

i.                                          The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority, self-regulatory organization (including Nasdaq)
or other person in connection with the execution, delivery and performance by
the Company of this Subscription Agreement (including, without limitation, the
issuance of the Acquired Shares), other than (i) the filing with the Securities
and Exchange Commission (the “Commission”) of the Registration Statement (as
defined below), (ii) filings required by applicable state securities laws,
(iii) if applicable, the filing of a Notice of Exempt Offering of Securities on
Form D with the Commission under Regulation D of the Securities Act, (iv) the
filings required in accordance with Section 8(m) of this Subscription Agreement;
(v) those required by NASDAQ, including with respect to obtaining the
Stockholder Approval (as defined below), and (vi) the failure of which to obtain
would not be reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect.

 

j.                                         The authorized capital stock of the
Company consists of 620,000,000 shares of common stock of the Company, par value
$0.0001 per share (“Common Stock”), including (x) 600,000,000 shares of Class A
Common Stock and (y) 20,000,000 shares of Class C Common Stock (“Class C Common
Stock”), and 1,000,000 shares of preferred stock of the Company, par value
$0.0001 per share (“Preferred Stock”).  As of November 15, 2016: (i) 164,349,079
shares of Class A Common Stock, 19,155,921 shares of Class C Common Stock and
one share of Preferred Stock, designated as the “Series A Preferred Stock,” were
issued and outstanding; (ii) 24,666,643 warrants, each entitling the holder
thereof to purchase one share of Class A Common Stock at an exercise price of
$11.50 per share of Class A Common Stock (“Warrants”) were issued and
outstanding; (iii) 16,500,000 shares of Class A Common Stock were available for
issuance under the Centennial Resource Development, Inc. 2016 Long Term
Incentive Plan, of which options to purchase 1,550,000 shares of Class A Common
Stock were outstanding; and (iv) no indebtedness of the Company having the right
to vote (or convertible into equity having the right to vote) on any matters on
which the equityholders of the Company may vote was issued and outstanding.  All
(i) issued and outstanding shares of Common Stock and Preferred Stock have been
duly authorized and validly issued, are fully paid and are non-assessable and
are not subject to preemptive rights and (ii) outstanding Warrants have been
duly authorized and validly issued, are fully paid and are not subject to
preemptive rights. Except as set forth above and pursuant to the Other
Subscription Agreements, there are no outstanding options, warrants or other
rights to subscribe for, purchase or acquire from the Company any Common Stock
or other equity interests in the Company (collectively, “Equity Interests”) or
securities convertible into or exchangeable or exercisable for Equity Interests.

 

k.                                      The Company has made available to
Subscriber (including via the Commission’s EDGAR system) a copy of each form,
report, statement, schedule, prospectus, proxy, registration statement and other
document filed by the Company with the Commission

 

6

--------------------------------------------------------------------------------


 

since its initial registration of the Class A Common Stock (the “SEC
Documents”).  None of the SEC Documents filed under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), contained, when filed or, if amended,
as of the date of such amendment with respect to those disclosures that are
amended, any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, that the Company makes no such representation or warranty with respect
to any information relating to Silverback or any of its affiliates included in
any SEC Document or filed as an exhibit thereto.  The Company has timely filed
each report, statement, schedule, prospectus, and registration statement that
the Company was required to file with the Commission since its inception. There
are no material outstanding or unresolved comments in comment letters from the
Commission Staff with respect to any of the SEC Documents.

 

l.                                          The financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with Regulation S-X of the Commission, were prepared in accordance with
U.S. generally accepted accounting principles (“GAAP”) applied on a consistent
basis during the periods involved (except as may be indicated in the notes
thereto or, in the case of the unaudited statements, as permitted by Rule 10-01
of Regulation S-X of the Commission) and fairly present in all material respects
in accordance with applicable requirements of GAAP (subject, in the case of the
unaudited statements, to normal year-end audit adjustments) the financial
position of the Company as of their respective dates and the results of
operations and the cash flows of the Company for the periods presented therein.

 

m.                                  The Company has not received any written
communication since December 31, 2015 from a governmental entity that alleges
that the Company or any of its subsidiaries is not in compliance with or is in
default or violation of any applicable law, except where such non-compliance,
default or violation would not, individually or in the aggregate, be reasonably
likely to have a Material Adverse Effect.

 

n.                                      Except for such matters as have not had
and would not be reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect, there is no (i) proceeding pending, or, to the
knowledge of the Company, threatened against the Company or any of its
subsidiaries or (ii) judgment, decree, injunction, ruling or order of any
governmental entity or arbitrator outstanding against the Company or any of its
subsidiaries.

 

o.                                      The lists of exhibits contained in the
SEC Documents set forth a true and complete list, as of the date of this
Subscription Agreement, of each agreement to which the Company or any of its
subsidiaries is a party (other than the Agreement to Assign, this Subscription
Agreement and the Other Subscription Agreements) that is of a type that would be
required to be included as an exhibit to a Registration Statement on Form S-1
pursuant to Items 601(b)(2), (4), (9) or (10) of Regulation S-K of the
Commission if such a registration statement were filed by the Company on the
date of this Subscription Agreement.

 

p.                                      The issued and outstanding shares of
Class A Common Stock are registered pursuant to Section 12(b) of the Exchange
Act and are listed for trading on the NASDAQ under the symbol “CDEV”. There is
no suit, action, proceeding or investigation pending or, to the knowledge of the
Company, threatened against the Company by NASDAQ or

 

7

--------------------------------------------------------------------------------


 

the Commission with respect to any intention by such entity to deregister the
Class A Common Stock or prohibit or terminate the listing of the Class A Common
Stock on NASDAQ. The Company has taken no action that is designed to terminate
the registration of the Class A Common Stock under the Exchange Act.

 

q.                                      All material Tax Returns (as defined in
the Purchase Agreement) required to be filed by or with respect to the Company
and its subsidiaries have been duly and timely filed (taking into account
extension of time for filing) with the appropriate governmental entity, and all
such Tax Returns were true, correct and complete in all material respects. The
Company and its subsidiaries have paid all Taxes (as defined in the Purchase
Agreement) and other assessments due, whether or not disputed.  The Company and
its subsidiaries do not have any liabilities for Taxes of any other person or
entity by contract, as a transferee or successor, under U.S. Treasury Regulation
Section 1.1502-6 or analogous state, county, local or foreign provision or
otherwise.

 

r.                                         The Company is not, and immediately
after receipt of payment for the Acquired Shares will not be, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

s.                                        Assuming the accuracy of Subscriber’s
representations and warranties set forth in Section 4 of this Subscription
Agreement, no registration under the Securities Act is required for the offer
and sale of the Acquired Shares by the Company to Subscriber.

 

t.                                         Neither the Company nor any person
acting on its behalf has engaged or will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of the Acquired Shares.

 

u.                                      In the event that any Other Subscription
Agreement, if any, expressly contains additional representations and warranties
of the Company, this Subscription Agreement shall be deemed to include, and
shall incorporate by reference, such additional representations and warranties
set forth in such Other Subscription Agreement, as if the same were expressly
set forth herein.

 

4.                                      Subscriber Representations and
Warranties.  Subscriber represents and warrants that:

 

a.                                      Subscriber has been duly formed or
incorporated and is validly existing in good standing under the laws of its
jurisdiction of incorporation or formation, with power and authority to enter
into, deliver and perform its obligations under this Subscription Agreement.

 

b.                                      This Subscription Agreement has been
duly authorized, executed and delivered by Subscriber.  This Subscription
Agreement is enforceable against Subscriber in accordance with its terms, except
as may be limited or otherwise affected by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws relating to or
affecting the rights of creditors generally, and (ii) principles of equity,
whether considered at law or equity.

 

8

--------------------------------------------------------------------------------


 

c.                                       The execution, delivery and performance
by Subscriber of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of Subscriber pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which Subscriber is a party or by which Subscriber is
bound or to which any of the property or assets of Subscriber is subject, which
would reasonably be expected to have a material adverse effect on the business,
properties, financial condition, stockholders’ equity or results of operations
of Subscriber (a “Subscriber Material Adverse Effect”) or materially affect the
legal authority of Subscriber to comply in all material respects with the terms
of this Subscription Agreement; (ii) the organizational documents of Subscriber;
or (iii) any statute or any judgment, order, rule or regulation of any court or
governmental agency or body, domestic or foreign, having jurisdiction over
Subscriber or any of its properties that, in the case of clauses (i) and (iii),
would reasonably be expected to have a Subscriber Material Adverse Effect or
affect the legal authority of Subscriber to comply in all material respects with
this Subscription Agreement.

 

d.                                      Subscriber (i) is a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) or an
institutional “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act) satisfying the applicable requirements set forth on Schedule A,
(ii) is acquiring the Acquired Shares only for its own account and not for the
account of others, or if Subscriber is subscribing for the Acquired Shares as a
fiduciary or agent for one or more investor accounts, each owner of such account
is a qualified institutional buyer and Subscriber has full investment discretion
with respect to each such account, and the full power and authority to make the
acknowledgements, representations and agreements herein on behalf of each owner
of each such account, and (iii) is not acquiring the Acquired Shares with a view
to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act (and shall provide the requested information on
Schedule A following the signature page hereto).  Subscriber is not an entity
formed for the specific purpose of acquiring the Acquired Shares.

 

e.                                       Subscriber understands that the
Acquired Shares are being offered in a transaction not involving any public
offering within the meaning of the Securities Act and that the Acquired Shares
have not been registered under the Securities Act.  Subscriber understands that
the Acquired Shares may not be resold, transferred, pledged or otherwise
disposed of by Subscriber absent an effective registration statement under the
Securities Act, except (i) to the Company or a subsidiary thereof, (ii) to
non-U.S. persons pursuant to offers and sales that occur outside the United
States within the meaning of Regulation S under the Securities Act or
(iii) pursuant to another applicable exemption from the registration
requirements of the Securities Act, and, in each of cases (i) and (iii), in
accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that any certificates representing the
Acquired Shares shall contain a legend to such effect.  Subscriber acknowledges
that the Acquired Shares will not be eligible for resale pursuant to Rule 144A
promulgated under the Securities Act.  Subscriber understands and agrees that
the Acquired Shares will be subject to transfer restrictions and, as a result of
these transfer restrictions, Subscriber may not be able to readily resell the
Acquired Shares and may be required to bear the financial risk of an investment
in the Acquired Shares for an indefinite period of time.  Subscriber understands
that it has been

 

9

--------------------------------------------------------------------------------


 

advised to consult legal counsel prior to making any offer, resale, pledge or
transfer of any of the Acquired Shares.

 

f.                                        Subscriber understands and agrees that
Subscriber is purchasing the Acquired Shares directly from the Company. 
Subscriber further acknowledges that there have been no representations,
warranties, covenants and agreements made to Subscriber by the Company,
Silverback or any of their respective officers or directors, expressly or by
implication, other than those representations, warranties, covenants and
agreements of the Company included in this Subscription Agreement.

 

g.                                       Subscriber represents and warrants that
its acquisition and holding of the Acquired Shares will not constitute or result
in a non-exempt prohibited transaction under Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, Section 4975 of the Internal
Revenue Code of 1986, as amended, or any applicable similar law.

 

h.                                      In making its decision to purchase the
Acquired Shares, Subscriber represents that it has relied solely upon
independent investigation made by Subscriber.  Subscriber acknowledges and
agrees that Subscriber has received such information as Subscriber deems
necessary in order to make an investment decision with respect to the Acquired
Shares, including with respect to the Company, Silverback and the Transaction.
Subscriber represents and agrees that Subscriber and Subscriber’s professional
advisor(s), if any, have had the full opportunity to ask such questions, receive
such answers and obtain such information as Subscriber and such undersigned’s
professional advisor(s), if any, have deemed necessary to make an investment
decision with respect to the Acquired Shares.

 

i.                                          Subscriber became aware of this
offering of the Acquired Shares solely by means of direct contact between
Subscriber and the Company or by means of contact from Citigroup Global Markets
Inc. (“Citi”), acting as placement agent for the Company, and the Acquired
Shares were offered to Subscriber solely by direct contact between Subscriber
and the Company or by contact between Subscriber and Citi.  Subscriber did not
become aware of this offering of the Acquired Shares, nor were the Acquired
Shares offered to Subscriber, by any other means.  Subscriber acknowledges that
the Company represents and warrants that the Acquired Shares (i) were not
offered by any form of general solicitation or general advertising and (ii) are
not being offered in a manner involving a public offering under, or in a
distribution in violation of, the Securities Act, or any state securities laws.

 

j.                                         Subscriber acknowledges that it is
aware that there are substantial risks incident to the purchase and ownership of
the Acquired Shares.  Subscriber has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of an
investment in the Acquired Shares, and Subscriber has sought such accounting,
legal and tax advice as Subscriber has considered necessary to make an informed
investment decision.

 

k.                                      Subscriber represents and acknowledges
that Subscriber has adequately analyzed and fully considered the risks of an
investment in the Acquired Shares and determined that the Acquired Shares are a
suitable investment for Subscriber and that Subscriber is able at this time and
in the foreseeable future to bear the economic risk of a total loss of
Subscriber’s

 

10

--------------------------------------------------------------------------------


 

investment in the Company.  Subscriber acknowledges specifically that a
possibility of total loss exists.

 

l.                                          Subscriber understands and agrees
that no federal or state agency has passed upon or endorsed the merits of the
offering of the Acquired Shares or made any findings or determination as to the
fairness of this investment.

 

m.                                  Subscriber represents and warrants that
Subscriber is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (collectively, a “Prohibited Investor”). 
Subscriber agrees to provide law enforcement agencies, if requested thereby,
such records as required by applicable law, provided that Subscriber is
permitted to do so under applicable law.  Subscriber represents that if it is a
financial institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et
seq.) (the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT
Act”), and its implementing regulations (collectively, the “BSA/PATRIOT Act”),
that Subscriber maintains policies and procedures reasonably designed to comply
with applicable obligations under the BSA/PATRIOT Act.  Subscriber also
represents that, to the extent required, it maintains policies and procedures
reasonably designed for the screening of its investors against the OFAC
sanctions programs, including the OFAC List.  Subscriber further represents and
warrants that, to the extent required, it maintains policies and procedures
reasonably designed to ensure that the funds held by Subscriber and used to
purchase the Acquired Shares were legally derived.

 

5.                                      Registration Rights; Transfer.

 

a.                                      The Company agrees that, within
seventy-five (75) calendar days after the Closing, the Company will file with
the Commission (at the Company’s sole cost and expense) a registration statement
registering the resale of the Class A Acquired Shares (the “Registration
Statement”), and the Company shall use its commercially reasonable efforts to
have the Registration Statement declared effective as soon as practicable after
the filing thereof, but no later than the earlier of (i) the 90th calendar day
following the filing thereof and (ii) the 10th business day after the date the
Company is notified (orally or in writing, whichever is earlier) by the
Commission that the Registration Statement will not be “reviewed” or will not be
subject to further review (such earlier date, the “Effectiveness Deadline”);
provided, however, that the Company’s obligations to include the Class A
Acquired Shares in the Registration Statement are contingent upon Subscriber
furnishing in writing to the Company such information regarding Subscriber, the
securities of the Company held by Subscriber and the intended method of
disposition of the Class A Acquired Shares as shall be reasonably requested by
the Company to effect the registration of the Class A Acquired Shares, and shall
execute such documents in connection with such registration as the Company may
reasonably request that are customary of a selling stockholder in similar
situations.

 

11

--------------------------------------------------------------------------------


 

b.                                      The Company shall, notwithstanding any
termination of this Subscription Agreement, indemnify, defend and hold harmless
Subscriber (to the extent a seller under the Registration Statement), the
officers, directors, agents, partners, members, managers, stockholders,
affiliates, employees and investment advisers of each of them, each person who
controls Subscriber (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, partners, members,
managers, stockholders, agents, affiliates, employees and investment advisers of
each such controlling person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable costs of preparation and
investigation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, that arise out of or are based upon (i) any untrue or
alleged untrue statement of a material fact contained in the Registration
Statement, any prospectus included in the Registration Statement or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, or (ii) any violation or alleged violation by the Company of the
Securities Act, Exchange Act or any state securities law or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Section 5, except to the extent, but only to the extent, that such
untrue statements, alleged untrue statements, omissions or alleged omissions are
based solely upon information regarding Subscriber furnished in writing to the
Company by Subscriber expressly for use therein.  The Company shall notify
Subscriber promptly of the institution, threat or assertion of any proceeding
arising from or in connection with the transactions contemplated by this
Section 5 of which the Company is aware.  Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of an
indemnified party and shall survive the transfer of the Class A Acquired Shares
by Subscriber.

 

c.                                       Subscriber shall, severally and not
jointly with any other subscriber, indemnify and hold harmless the Company, its
directors, officers, agents and employees, each person who controls the Company
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, agents or employees of such
controlling persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, arising out of or are based upon any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any prospectus included in the Registration Statement, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus, or any form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading to the extent, but only to the extent, that such untrue
statements or omissions are based solely upon information regarding Subscriber
furnished in writing to the Company by Subscriber expressly for use therein.  In
no event shall the liability of Subscriber be greater in amount than the dollar
amount of the net proceeds received by Subscriber upon the sale of the Class A
Acquired Shares giving rise to such indemnification obligation.

 

12

--------------------------------------------------------------------------------


 

d.                                      Prior to the Special Meeting, Subscriber
shall not sell, contract to sell, pledge or otherwise dispose of any Series B
Acquired Shares without the prior written consent of the Company, other than to
affiliates of Subscriber.

 

6.                                      Additional Agreements.  The Company
shall use its commercially reasonable efforts to (a) file, within seventy-five
(75) calendar days following the Closing Date, a proxy statement for a special
meeting of its stockholders (the “Special Meeting”) to be held to seek the
approval, as required by the NASDAQ, of the issuance of the shares of Class A
Common Stock issuable upon conversion of the Series B Preferred Stock (the
“Stockholder Approval”), (b) mail a definitive proxy statement for such special
meeting within ten (10) business days of the later of (i) the SEC notifying the
Company that it will not review or has no further comment on such proxy
statement and (ii) the SEC notifying the Company that it will not review or has
no further comment on the Registration Statement, and (c) hold such special
meeting within thirty (30) days of the mailing such definitive proxy statement.

 

7.                                      Termination.  This Subscription
Agreement shall terminate and be void and of no further force and effect, and
all rights and obligations of the parties hereunder shall terminate without any
further liability on the part of any party in respect thereof, upon the earlier
to occur of (a) such date and time as the Purchase Agreement is terminated in
accordance with its terms, (b) the consummation of the transactions contemplated
by the Purchase Agreement pursuant to the terms thereof by SB RS Holdings
without the Assignment to the Purchaser pursuant to the terms of the Agreement
to Assign, (c) upon the mutual written agreement of each of the parties hereto
to terminate this Subscription Agreement, (d) if any of the conditions to
Closing set forth in Section 2 of this Subscription Agreement are not satisfied
on or prior to the Closing and, as a result thereof, the transactions
contemplated by this Subscription Agreement are not consummated at the Closing
or (e) January 31, 2017, if the Closing has not occurred by such date (subject
to extension to a date no later than February 15, 2017 if the Purchase Agreement
“Outside Date” (as defined therein) is correspondingly extended and the Company
provides Subscriber notice of such extension or anticipated extension at least
two (2) business days prior to January 31, 2017); provided, that nothing herein
will relieve any party from liability for any willful breach hereof prior to the
time of termination, and each party will be entitled to any remedies at law or
in equity to recover losses, liabilities or damages arising from such breach.
The Company shall notify Subscriber of the termination of the Purchase Agreement
promptly after the termination of such agreement or the consummation of the
transactions by SB RS Holdings without the Assignment to the Purchaser promptly
after such consummation.

 

13

--------------------------------------------------------------------------------


 

8.                                      Miscellaneous.

 

a.                                      Subscriber acknowledges that the Company
and others will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement.  Prior
to the Closing, Subscriber agrees to promptly notify the Company if any of the
acknowledgments, understandings, agreements, representations and warranties of
Subscriber set forth herein are no longer accurate in all material respects. 
The Company acknowledges that Subscriber and others will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement.  Prior to the Closing, the Company
agrees to promptly notify Subscriber if any of the acknowledgments,
understandings, agreements, representations and warranties of the Company set
forth herein are no longer accurate in all material respects.

 

b.                                      Each of the Company and Subscriber is
entitled to rely upon this Subscription Agreement and is irrevocably authorized
to produce this Subscription Agreement or a copy hereof to any interested party
in any administrative or legal proceeding or official inquiry with respect to
the matters covered hereby.

 

c.                                       This Subscription Agreement and all of
Subscriber’s rights and obligations hereunder (including Subscriber’s obligation
to purchase the Acquired Shares) may be transferred or assigned, at any time and
from time to time, to one or more parties, in related or unrelated transactions
(each such transferee, a “Transferee”).  Upon any such assignment:

 

(i)                                     the applicable Transferee shall enter
into a subscription agreement (each such subscription agreement, a “New
Subscription Agreement”) with the Company to purchase that number of
Subscriber’s Acquired Shares specified therein (the “Transferee Acquired
Shares”), which New Subscription Agreement shall be in substantially the same
form as this Subscription Agreement; and

 

(ii)                                  upon a Transferee’s execution and delivery
of a New Subscription Agreement, the number of Acquired Shares to be purchased
by Subscriber hereunder shall be reduced by the total number of Transferee
Acquired Shares to be purchased by the applicable Transferee pursuant to the
applicable New Subscription Agreement, which reduction shall be evidenced by
Subscriber and the Company amending Schedule B to this Subscription Agreement to
reflect each transfer and to update the “Number of Acquired Shares subscribed
for” and “Aggregate Purchase Price” on the signature page hereto to reflect such
reduced number of Acquired Shares, and Subscriber shall be fully and
unconditionally released from its obligation to purchase such Transferee
Acquired Shares hereunder.  For the avoidance of doubt, this Subscription
Agreement need not be amended and restated in its entirety, but only Schedule B
and Subscriber’s signature page hereto need be so amended and updated and
executed by each of Subscriber and the Company upon the occurrence of any such
transfer of Transferee Acquired Shares.

 

d.                                      All the agreements, representations and
warranties made by each party hereto in this Subscription Agreement shall
survive the Closing.

 

14

--------------------------------------------------------------------------------


 

e.                                       The Company may request from Subscriber
such additional information as the Company may deem necessary to evaluate the
eligibility of Subscriber to acquire the Acquired Shares, and Subscriber shall
provide such information as may be reasonably requested, to the extent readily
available and to the extent consistent with its internal policies and
procedures.

 

f.                                        This Subscription Agreement may not be
modified, waived or terminated except by an instrument in writing, signed by the
party against whom enforcement of such modification, waiver, or termination is
sought.

 

g.                                       This Subscription Agreement constitutes
the entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof.  This Subscription Agreement shall not
confer any rights or remedies upon any person other than (i) the parties hereto
and their respective successor and assigns and (ii) the persons entitled to
indemnification under Section 5.

 

h.                                      Except as otherwise provided herein,
this Subscription Agreement shall be binding upon, and inure to the benefit of
the parties hereto and their heirs, executors, administrators, successors, legal
representatives, and permitted assigns, and the agreements, representations,
warranties, covenants and acknowledgments contained herein shall be deemed to be
made by, and be binding upon, such heirs, executors, administrators, successors,
legal representatives and permitted assigns.

 

i.                                          If any provision of this
Subscription Agreement shall be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions of this Subscription
Agreement shall not in any way be affected or impaired thereby and shall
continue in full force and effect.

 

j.                                         This Subscription Agreement may be
executed in one or more counterparts (including by facsimile or electronic mail
or in .pdf) and by different parties in separate counterparts, with the same
effect as if all parties hereto had signed the same document.  All counterparts
so executed and delivered shall be construed together and shall constitute one
and the same agreement.

 

k.                                      The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Subscription Agreement were not performed in accordance with their specific
terms or were otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Subscription Agreement and to enforce specifically the terms and provisions of
this Subscription Agreement, this being in addition to any other remedy to which
such party is entitled at law, in equity, in contract, in tort or otherwise.

 

l.                                          THIS SUBSCRIPTION AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD OTHERWISE
REQUIRE THE APPLICATION OF THE LAW OF ANY

 

15

--------------------------------------------------------------------------------


 

OTHER STATE.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW YORK, SEATED IN
NEW YORK COUNTY AND ANY FEDERAL COURT SITTING IN THE SOUTHERN DISTRICT OF NEW
YORK (AND ANY APPLICABLE COURTS OF APPEAL THERETO) OVER ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SUBSCRIPTION AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A
JURY TRIAL IN CONNECTION WITH ANY LITIGATION PURSUANT TO THIS SUBSCRIPTION
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Company and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

 

CENTENNIAL RESOURCE DEVELOPMENT, INC.

 

 

 

 

 

 

 

By:

/s/ George S. Glyphis

 

 

Name:

George S. Glyphis

 

 

Title:

Chief Financial Officer

 

 

 

Date: November 27, 2016

 

 

 

17

--------------------------------------------------------------------------------


 

SUBSCRIBER: RIVERSTONE SILVERBACK HOLDINGS, L.P.

 

 

 

Signature of Subscriber:

 

 

 

Riverstone Silverback Holdings, L.P.

 

 

 

By:

Riverstone VI REL Holdings GP, LLC, its general partner

 

 

 

By:

/s/ Thomas J. Walker

 

Name: Thomas J. Walker

 

Title: Managing Director

 

Date: November 27, 2016

 

 

18

--------------------------------------------------------------------------------


 

Name of Subscriber:

 

 

 

 

 

Riverstone Silverback Holdings, L.P.

 

 

(Please print. Please indicate name and

 

Name in which shares are to be registered

capacity of person signing above)

 

(if different):

 

 

 

 

 

 

Email Address: twalker@riverstonellc.com

 

 

Subscriber’s EIN(1):

 

 

 

 

 

Business Address-Street:

 

Mailing Address-Street (if different):

c/o Riverstone Holdings LLC

 

 

712 Fifth Avenue, 19th Floor

 

 

City, State, Zip: New York, NY 10019

 

 

Attn: Thomas J. Walker

 

Attn:

 

 

 

Telephone No.:

212-993-0076

 

Telephone No.:

 

 

 

 

Facsimile No.:

212-993-0077

 

Facsimile No.:

 

Number of Acquired Shares subscribed for: $400 million of Acquired Shares, plus
up to $100 million of Additional Acquired Shares, consisting of the
following(2):

Class A Acquired Shares:
Series B Acquired Shares:

 

Price Per Class A Acquired Share:  $14.54

Price Per Series B Acquired Share:  $3,635.00 per share (or $14.54 per share on
an as-converted basis)

 

Aggregate Purchase Price(3):

Excluding any Additional Acquired Shares:  approximately $400.0 million

 

Including all Additional Acquired Shares:  approximately $500.0 million

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in Annex B.

 

--------------------------------------------------------------------------------

(1)  To be provided by Subscriber not less than 10 days prior to the Closing
Date.

 

(2)  Such final number to be determined in accordance with Section 1 of the
Subscription Agreement.

 

(3)  Such final amount to be determined based on final number of Acquired Shares
determined in accordance with Section 1 of the Subscription Agreement.

 

19

--------------------------------------------------------------------------------


 

TO BE EXECUTED UPON ANY ASSIGNMENT AND/OR REVISION TO ACQUIRED SHARES AND
AGGREGATE PURCHASE PRICE SET FORTH ABOVE:

 

 

 

 

 

Number of Class A Acquired Shares, Series B Acquired Shares and Additional
Acquired Shares subscribed for and Aggregate Purchase Price as of          ,
2016, accepted and agreed to as of this      day of           , 2016 by:

 

 

 

 

 

 

RIVERSTONE SILVERBACK HOLDINGS, L.P.

 

 

 

By: Riverstone VI REL Holdings GP, LLC, its general partner

 

 

 

By:

 

 

 

Name: Thomas J. Walker

 

 

Title: Managing Director

 

 

 

 

 

 

CENTENNIAL RESOURCE DEVELOPMENT, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

20

--------------------------------------------------------------------------------


 

SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

A.                                    QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):

 

1.                                      o                                    We
are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act (a “QIB”)).

 

2.                                      o                                    We
are subscribing for the Acquired Shares as a fiduciary or agent for one or more
investor accounts, and each owner of such account is a QIB.

 

B.                                    INSTITUTIONAL ACCREDITED INVESTOR STATUS
(Please check the applicable subparagraphs):

 

1.                                      o                                    We
are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act or an entity in which all of the equity holders are accredited
investors within the meaning of Rule 501(a) under the Securities Act, and have
marked and initialed the appropriate box on the following page indicating the
provision under which we qualify as an “accredited investor.”

 

2.                                      o                                    We
are not a natural person.

 

C.                                    AFFILIATE STATUS
(Please check the applicable box)

 

SUBSCRIBER:

 

¨                                    is:

 

¨                                    is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company
or acting on behalf of an affiliate of the Company.

 

This page should be completed by Subscriber
and constitutes a part of the Subscription Agreement.

 

Schedule A-1

--------------------------------------------------------------------------------


 

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person.  Subscriber has
indicated, by marking and initialing the appropriate box below, the
provision(s) below which apply to Subscriber and under which Subscriber
accordingly qualifies as an “accredited investor.”

 

o  Any bank, registered broker or dealer, insurance company, registered
investment company, business development company, or small business investment
company;

 

¨  Any plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000;

 

¨  Any employee benefit plan, within the meaning of the Employee Retirement
Income Security Act of 1974, if a bank, insurance company, or registered
investment adviser makes the investment decisions, or if the plan has total
assets in excess of $5,000,000;

 

¨  Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, similar business trust, or partnership, not formed for the specific
purpose of acquiring the securities offered, with total assets in excess of
$5,000,000;

 

¨  Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 

¨  Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000.  For purposes
of calculating a natural person’s net worth: (a) the person’s primary residence
must not be included as an asset; (b) indebtedness secured by the person’s
primary residence up to the estimated fair market value of the primary residence
must not be included as a liability (except that if the amount of such
indebtedness outstanding at the time of calculation exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of the primary residence, the amount of such excess must be included as a
liability); and (c) indebtedness that is secured by the person’s primary
residence in excess of the estimated fair market value of the residence must be
included as a liability;

 

¨  Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

 

¨  Any trust with assets in excess of $5,000,000, not formed to acquire the
securities offered, whose purchase is directed by a sophisticated person; or

 

¨  Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests.

 

Schedule A-2

--------------------------------------------------------------------------------


 

SCHEDULE B
SCHEDULE OF TRANSFERS OF TRANSFEREE ACQUIRED SHARES

 

The following transfers of a portion of the original Subscription amount have
been made:

 

 

 

 

 

Number of

 

Number of

 

 

 

 

 

 

Transferee Class A

 

Transferee Series B

 

Subscriber Revised

Date of

 

 

 

Acquired Shares

 

Acquired Shares

 

Subscription

Transfer

 

Transferee

 

Transferred

 

Transferred

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule B-1

--------------------------------------------------------------------------------


 

TO BE EXECUTED UPON ANY ASSIGNMENT OR FINAL DETERMINATION OF ACQUIRED SHARES:

 

Schedule B as of                  , 2016, accepted and agreed to as of
this        day of          , 2016 by:

 

RIVERSTONE SILVERBACK HOLDINGS, L.P.

 

CENTENNIAL RESOURCE DEVELOPMENT, INC.

 

 

 

By: Riverstone VI REL Holdings GP,

 

 

LLC, its general partner

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

Schedule B-2

--------------------------------------------------------------------------------


 

ANNEX A

 

Terms of Series B Preferred Stock

 

Defined terms used in this Annex A shall have the meanings ascribed thereto in
the Subscription Agreement to which this Annex A is annexed.

 

Issuer

 

Centennial Resource Development, Inc., a Delaware corporation.

 

 

 

Securities Offered

 

Shares of Series B Preferred Stock (including any Additional Acquired Shares
that are shares of Series B Preferred Stock) up to the maximum number of
Series B Acquired Shares subject to the Subscription Agreement, with a
liquidation preference of $0.0001 per share (the “Liquidation Preference”).

 

 

 

Liquidation Preference

 

In the event of a voluntary or involuntary liquidation, dissolution or winding
up of the Company (each a “Liquidation Event”), holders of the Series B
Preferred Stock will first be entitled to receive the Liquidation Preference per
share, to the date of payment before any distribution of assets is made to
holders of the Class A Common Stock or any other equity securities of the
Company that by their terms rank junior to the Series B Preferred Stock as to
liquidation rights.

 

 

 

 

 

If, in the event of a Liquidation Event, after payment of any amounts to be paid
in respect of any of the Company’s equity securities that rank senior to the
Series B Preferred Stock as to the payment of dividends or the distribution of
assets upon the liquidation, dissolution or winding up of the Company (“Senior
Securities”), the Company’s assets available for distribution are insufficient
to fully pay the liquidation payments owing to the holders of the Series B
Preferred Stock and the holders of any of the Company’s equity securities that
rank on par with the Series B Preferred Stock as to the payment of dividends or
the distribution of assets upon the liquidation, dissolution or winding up of
the Company (“Parity Securities”), the holders of the Series B Preferred Stock
and such Parity Securities will share ratably in the distribution of the
Company’s assets in proportion to the full liquidating distributions to which
they would otherwise have been respectively entitled.

 

 

 

 

 

After the payment of the Liquidation Preference to the holders of the Series B
Preferred Stock (and payment of any amount to be paid in respect of any Senior
Securities and any Parity Securities), the remaining assets of the Company shall
be distributed ratably to the holders of the

 

--------------------------------------------------------------------------------


 

 

 

Company’s common stock and the Series B Preferred Stock on a common equivalent
basis (and any other participating equity securities of the Company).

 

 

 

 

 

For all purposes hereunder, the following events shall not constitute a
Liquidation Event (i) the merger or consolidation of the Company with any other
entity, including a merger or consolidation in which the holders of the Series B
Preferred Stock receive cash, securities or property for their shares, the sale,
lease or exchange of all or substantially all of the Company’s assets for cash,
securities or other property, (ii) the conversion of the Company into another
legal entity, or (iii) sale of all or substantially all of the assets of the
Company to an affiliate of the Company in connection with a reorganization or
liquidation.

 

 

 

Conversion

 

Each share of Series B Preferred Stock shall automatically convert into 250
shares of Class A Common Stock, subject to adjustments for stock splits, stock
dividends, reorganization, recapitalizations and the like, upon the receipt by
the Company of the Stockholder Approval.

 

 

 

Voting Rights

 

The holders of the Series B Preferred Stock shall have no voting rights, except
as set forth below or as required by law. The affirmative vote of holders of a
majority of the Series B Preferred Stock then outstanding, voting as a separate
class, is required to (a) approve any amendment, alteration or repeal of any
provision of the Certificate of Designation relating to the Series B Preferred
Stock or the Company’s charter that adversely affects the rights, preferences,
privileges or voting powers of the Series B Preferred Stock or (b) authorize the
issuance of any Senior Securities or Parity Securities. With respect to any
matter on which the holders of Series B Preferred Stock are entitled to vote,
each share of Series B Preferred Stock will be entitled to one vote on such
matter.

 

 

 

Dividends

 

No dividends shall be payable on the Series B Preferred Stock; provided, that
holders of the Series B Preferred Stock shall be entitled to pro rata
participation in any dividends paid on the Company’s common stock, on a common
equivalent basis.

 

 

 

No Maturity Date

 

The Series B Preferred Stock is perpetual unless, as described below, redeemed
by the Company at its option.

 

 

 

Redemption at the Company’s Option

 

Beginning on the third anniversary of the Closing Date, the Company will have
the right, but not the obligation, to redeem all (but not less than all) of each
holder’s shares of Series B Preferred Stock for a redemption price per share,
determined on an as converted basis, equal to the average of

 

annex A-2

--------------------------------------------------------------------------------


 

 

 

the last reported sale price for a share of Class A Common Stock on NASDAQ for
each of the last 10 consecutive trading days prior to the redemption date or, if
such shares are no longer traded, at the fair market value of the Class A Common
Stock, as determined in good faith by the Board of Directors of the Company.

 

 

 

Use of Proceeds

 

Proceeds of the offering will be used to pay a portion of the purchase price for
the Transaction

 

Annex A-3

--------------------------------------------------------------------------------


 

ANNEX B

 

Wire Instructions

 

--------------------------------------------------------------------------------